                        IN TI-IE UNI1ED STA1ES DISTRICT COURT
                   FOR TI-IE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                                CASE NO. 7:20-CR-00080-M-2



     UNITED STATES OF AMERICA,

                            Plaintiff,
                                                                          ORDER
         V.

     SHAUN CEDRIC ROBINSON,
                            Defendant.



       This matter is before the court on the Defendant' s Motion to Seal [DE-75]. For good cause

shown, and in accordance with Local Criminal Rule 55.2, the motion is GRANTED. Docket Entry

74 and its associated exhibits shall be sealed until such time as it is ordered unsealed by a court of

competent jurisdiction.
                                ~
       SO ORDERED this the _ ~/__            . /)
                                  _ day of_..lH_.......qJ
                                                       ___    ·/
                                                          f' _I _ _ _ , 2021.




                                            rJk1              £
                                              RICHARD E. MYERS II
                                                                   my-VY,,:£
                                              CHIEF UNITED STATES DISTRICT JUDGE




           Case 7:20-cr-00080-M Document 77 Filed 04/01/21 Page 1 of 1
